Citation Nr: 1009682	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-22 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for right hip bursitis.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel






INTRODUCTION

The Veteran had active military service from March 1985 to 
March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  By way of the January 2008 decision, 
the RO denied service connection for right hip bursitis.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  During service the Veteran was diagnosed with right hip 
bursitis and it was noted as intermittent and not disabling. 

3.  Right hip bursitis was not shown at separation, or within 
a year after service, and there is no medical evidence of 
record of a current diagnosis of any disability associated 
with right hip bursitis. 


CONCLUSION OF LAW

The Veteran does not have right hip bursitis that is due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 3.307, 3.309 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
a July 2007 correspondence.  This letter detailed the 
elements of a service connection claim, described the 
evidence and information necessary to substantiate the claim, 
and set forth the respective responsibilities of VA and the 
Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the RO informed the 
Veteran of the disability rating and effective dates in the 
July 2007 letter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issue decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran VA 
contracted examination in October 2007. 

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Finally, the Veteran was advised of her right to a hearing 
before the RO and/or before the Board, but she waived that 
right.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for right hip bursitis.  A 
careful review of the Veteran's service treatment records 
revealed no evidence or diagnosis of a chronic diagnosis of 
right hip bursitis during service.  The Veteran's service 
treatment records revealed a January 1987 Report of Medical 
History that stated that she had a history of hip pain that 
currently was a problem.  The Veteran's January 1991 
discharge examination evaluated the Veteran's lower 
extremities as "normal" and on her discharge report of 
medical history she stated no to problems with bursitis or 
with her joints.  While the Veteran was noted to have a 
history of right hip bursitis all records on file indicate 
that this problem resolved without residual disability.  
Chronic problems with the right hip were not shown during 
service or at separation.  The Board notes that the Veteran's 
service treatment records from her reserve service included a 
January 1993 report of medical history and an April 1995 
report of medical history.  On both reports the Veteran 
checked that she had problems with bursitis and it was noted 
that she had mild intermittent flare-ups of right hip 
bursitis that were not limiting and not considered disabling. 

In order for service connection to be granted, the evidence 
must establish, among other things that the claimant 
currently has the disability for which service connection is 
claimed.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, the only thing 
of record is the Veteran's VA contracted examination; which 
noted that there was no objective abnormalities to correlate 
with the reported pain.  On examination the only limitations 
noted were pain and weakness after repetitive range of motion 
and there was no edema, effusion, tenderness, or weakness.  
Her posture, gait, and range of motion were within normal 
limits.  The Board notes that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. 
Cir. 2001).  In addition, Congress specifically limits 
entitlement to service-connected disease or injury where such 
cases have resulted in a disability and in the absence of a 
proof of present disability there can be no claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The term 
"disability" as used for VA purposes refers to impairment 
of earning capacity due to disease, injury, or defect, rather 
than the disease, injury, or defect itself.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

As noted above, the Veteran's service treatment records only 
show a history of right hip bursitis that was not limiting 
and not considered disabling.  There is no indication from 
subsequent service records or the separation examination that 
the in-service right hip bursitis left her with any residual 
disability.  To the contrary, the separation examination 
showed that her bursitis and joints were evaluated as normal.  
Since separation, there has been no showing of a diagnosis of 
or treatment for a disability involving the right hip.  The 
Board finds that for service connection to be warranted there 
must be a current disability resulting from an in-service 
condition or injury.  See Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1993).  Existence of current disability must be shown by 
competent medical evidence.  Degmetich v. Brown, 104 F.3d 
1328 (1997).  "Current disability" means a disability shown 
by competent medical evidence to exist at the time of the 
award of service connection.  Chelte v. Brown, 10 Vet. App. 
268 (1997).   Here, there is no evidence of a current 
disability.

Without evidence of an in-service diagnosis of a chronic 
condition or evidence of a current disability that might be 
related to her history of right hip bursitis during service, 
service connection for right hip bursitis must be denied. 

	(CONTINUED ON NEXT PAGE)





In summary, while there is evidence of a history of right hip 
bursitis during service, the condition was reported as not 
limiting and not disabling during service.  At separation, 
the Veteran's bursitis and joints were evaluated as normal.  
The file contains no medical evidence showing treatment for 
right hip bursitis since service.  More importantly, the file 
contains no medical evidence supporting a finding that the 
Veteran has a current disability of right hip bursitis.  
There is no evidence of a current diagnosis of right hip 
bursitis.  Service connection cannot be granted if the 
claimed condition is not present.  Thus, service connection 
is denied, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

ORDER

Service connection for right hip bursitis is denied. 


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


